Order entered April 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01386-CR

                        ASHLEY DANIELLE SIEBERT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 6
                                  Dallas County, Texas
                         Trial Court Cause No. MA16-59378-G

                                             ORDER
       Before the Court is appellant’s March 21, 2019 first amended motion to abate appeal for

specific findings and conclusions and March 27, 2019 unopposed first motion for extension of

time to file brief. The Court GRANTS the motions.

       We ORDER the trial court to prepare and file, within THIRTY DAYS of the date of this

order, findings of fact and conclusions of law on appellant’s motions to suppress evidence and to

suppress late-tendered evidence which were both heard on October 30, 2018.

       This appeal is ABATED to allow the trial court to file its findings of fact and conclusions

of law. The appeal shall be reinstated when the findings and conclusions are received or at such

other time as the Court deems appropriate.
Upon reinstatement, the Court will reset the due date for appellant’s brief.




                                              /s/    LANA MYERS
                                                     JUSTICE




                                        –2–